___________

                             No. 95-1724
                             ___________

Kristan Standish,                  *
                                   *
          Appellant,               *
                                   *
     v.                            *
                                   *   Appeal from the United States
Dave Dormire; Gerald Bommel;       *   District Court for the
Dan Kemper; Thomas Wells; Curt     *   Western District of Missouri.
Malone; Dick Moore; Michael        *
Groose; Dave Dobson; Sandy         *        [UNPUBLISHED]
Duncan; Steven Long; Dennis        *
McKinney, formerly known as        *
David McKinney,                    *
                                   *
          Appellees.               *


                             ___________

                    Submitted:   January 24, 1996

                        Filed: February 5, 1996
                             ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


     Missouri inmate Kristan Standish appeals the orders of the
District Court1 disposing of his 42 U.S.C. § 1983 failure-to-
protect action. Having carefully considered the record and the
parties' briefs, we conclude no error of law appears in the
District Court's and magistrate judge's rulings, and an extensive
discussion is not warranted. Accordingly, we affirm. See 8th Cir.
R. 47B.

     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the reports and
recommendations of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-